Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1,2, 5-10, 12-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a furthest-upstream temperature sensor disposed and configured to sense a temperature of the fluid flows and a downstream temperature sensor, the back pressure sensor being disposed upstream from the furthest-upstream temperature sensor, and a control unit disposed in signal communication with the sensor array and configured to control operations of the power generation unit in accordance with readings of sensed characteristics generated by the sensor array, the control system being disposed and configured to control operations of the power generation unit in accordance with readings of sensed characteristics comprising the back pressure and the temperature of the fluid flows between the power generation unit and the Docket No.: 101315US01 (U301683US)Page 2 of 12Application Serial No: 17/047,577In Reply to Office Action dated December 24, 2021 catalytic element.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, 9; 
The prior art of record does not teach “ sensing a back pressure of the fluid flows of the products of combustion between the power generation unit and the catalytic element by a back pressure sensor operably disposed on the tubular element upstream from the furthest-upstream temperature sensor; and controlling operations of the power generation unit in accordance with the sensed characteristics of the fluid flows comprising the back pressure and the temperature of the fluid flows between the power generation unit and the catalytic element.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16; and 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746